Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 9-13, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onishi U.S. Patent No. 11,208,269.
Claim 1, Onishi teaches a monitoring device 500 comprising: one or more sensors 5a,5b; and a processor 7, operably connected to the one or more sensors 5a,5b, configured to execute computer-readable instructions that cause the processor 7 to perform operations comprising: obtaining sensor data from the one or more sensors 5a,5b, the sensor data collected as the monitoring device 500 is transported through a transport system L1 for delivery items W Abstract; detecting a malfunctioning component C1 via 500 of the transport system L1 based on the sensor data of 5a,5b; and transmitting a maintenance indicator 701 to a control system 80 of the transport system L1, the maintenance indicator 701 identifying the malfunctioning component C1, wherein the monitoring device 500 is attached to, or configured to simulate, a container W of a type that is typically moved, routed, or handled by the transport system L1; and wherein the malfunctioning component C1 is not the container C20 L5-40.  
Claims 3 and 15, Onishi teaches the one or more sensors 5a,5b comprise at least one of an accelerometer 51, a gyroscope, a humidity sensor, a temperature sensor 513, or a location sensor C13 L30-55.  
Claims 5 and 17, Onishi teaches detecting the malfunctioning component C1,C2 in the transport system L1 based on the sensor data 5a,5b comprises detecting a malfunction in one or more of: a lift device, a decline conveyor device of L1, or a push device of the transport system C22 L25-40.  
Claim 6, Onishi teaches the control system 80 comprises a second processor 8 that is configured to perform operations via 8P comprising: obtaining a predetermined normal range of sensor data corresponding to expected operating conditions for each of the one or more sensors 5a,5b; modifying the predetermined normal range of sensor data corresponding to the expected operating conditions based on the maintenance indicator; and detecting subsequent malfunctioning components C1,C2 based on the modified predetermined normal range of sensor data C21 L25-50.  
Claim 9, Onishi teaches the second processor 8 is configured to perform operations comprising prioritizing repairs to the subsequent malfunctioning components based on the modified predetermined normal range of sensor data C21 L1-15.  
Claim 10, Onishi teaches detecting the malfunctioning component C1,C2 in the transport system based on the sensor data 5a,5b comprises detecting a malfunction in one or more of: a conveyor belt C1, an idler pulley, and a transmission pulley.  
Claim 11, Onishi teaches the one or more sensors comprises a camera 515; and wherein detecting the malfunctioning component C1,C2 in the transport system L1 based on the sensor data 5a,5b comprises identifying the malfunctioning component C1 using machine learning 3Application No. : 17/082,188Attorney Docket No.: 0126.0038-00 techniques applied to at least one image of the malfunctioning component, wherein the at least one image is captured by the camera 515 C21 L15-30.  
Claim 12, Onishi teaches the maintenance indicator 701 comprises a time to replace or repair the malfunctioning component C1,C2 of the transport system L1.  
Claim 13, Onishi teaches a computer-implemented method for monitoring via 500 a transport system L1 for delivery items W, the method comprising: obtaining sensor data from one or more sensors 5a,5b of a monitoring device 500, the sensor data collected as the monitoring device 500 is transported through the transport system L1 for delivery items; detecting a malfunctioning component C1,C2 of the transport system L1 based on the sensor data of 5a,5b; and transmitting a maintenance indicator 701 to a control system 80 of the transport system L1, the maintenance indicator 701 identifying the malfunctioning component C1,C2, wherein the monitoring device 500 is attached to, or configured to, simulate a container W of a type that is typically moved, routed, or handled by the transport system L1; and wherein the malfunctioning component C1,C2 is not the container.  
Claims 18 and 20, Onishi teaches obtaining, by a control system 80, a predetermined normal range of sensor data corresponding to expected operating conditions for each of the one or more sensors 5a,5b; modifying, by the control system 60, the predetermined normal range of sensor data corresponding to the expected operating conditions based on the maintenance indicator 701; and detecting, by the control system 80, subsequent malfunctioning components C1,C2 based on the modified predetermined normal range of sensor data C22 L35-65.  
Claim 19, Onishi teaches a non-transitory computer-readable medium 500 for processing sensor data 5a,5b for a transport system L1 for delivery items W, the medium 500 comprising instructions that when executed by a processor 7 of a monitoring device 500 cause the processor 7 to perform operations comprising: obtaining sensor data from one or more sensors 5a,5b, the sensor data collected as the monitoring device 500 is transported through the transport system L1 for delivery items W; detecting a malfunctioning component C1,C2 of the transport system L1 based on the sensor data 5a,5b ; and transmitting a maintenance indicator 701 to a control system 80 of the transport system L1, the maintenance indicator 701 identifying the malfunctioning component C1,C2, wherein the monitoring device 500 is attached to, or configured to, simulate a container W of a type that is typically moved, routed, or handled by the transport system L1; and wherein the malfunctioning component C1,C2 is not the container.  
Claims 21 and 22, Onishi teaches the container W is a tote box Fig. 16.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi U.S. Patent No. 11,208,269 in view of Mellars U.S. Patent No. 9,315,334.
Claim 7, Onishi does not teach as Mellars teaches the second processor is configured to perform operations comprising: obtaining a plurality of maintenance indicators from two or more transport systems 400; and aggregating the plurality of maintenance indicators from the two or more transport systems 400 C23 L15-50. It would be obvious to one of ordinary skill to use the multiple configuration of Mellars into the invention of Onishi for additional production value and increased efficiency. 
Claim 8, Onishi does not teach as Mellars teaches aggregating the plurality of maintenance indicators via 440 comprises aggregating the plurality of maintenance indicators via 440 based on a shared type of the one or more sensors corresponding to the maintenance indicators C23 L15-60. It would be obvious to one of ordinary skill to use the multiple configuration of Mellars into the invention of Onishi for additional production value and increased efficiency.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS